                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:20-cv-242-MOC-WCM

DONNA S. SHOOK, as Executrix of the )
Estate of Jean S. Satterfield, aka Jean S. )
Penland,                                   )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )
                                           )                  ORDER
BOSTON SCIENTIFIC CORP.,                   )
                                           )
                      Defendant.           )
___________________________________ )

       THIS MATTER comes before the Court on a Motion to Dismiss filed by Defendant

Boston Scientific Corp., (Doc. No. 6), in which Defendant asks this Court to dismiss Plaintiff’s

Complaint as preempted by the federal Food, Drug, and Cosmetic Act, as amended by the

Medical Device Amendments of 1976, 21 U.S.C. § 360k(a).

       In response to the motion to dismiss, Plaintiff requests that this Court allow Plaintiff to

file an Amended Complaint to cure any defects in the event the original Complaint is subject to

dismissal.1 Defendant counters that any amendment would be futile. In the interest of judicial

economy, the Court grants Plaintiff leave to file an Amended Complaint. When the Amended

Complaint is filed, the motion to dismiss will then be rendered moot. Until then, however, the

Court will not rule on the pending motion to dismiss.

       IT IS THEREFORE ORDERED that:

       (1) Plaintiffs shall have thirty (30) days in which to file an Amended Complaint. If




1Plaintiff should have filed a separate motion to amend, pursuant to Local Civil Rule 7.1(c)(2).
Nevertheless, the Court will allow the amendment.
                                                 1

     Case 1:20-cv-00242-MOC-WCM Document 10 Filed 12/11/20 Page 1 of 2
          Plaintiff does not file an Amended Complaint within that time period, the Court will

          rule on the pending motion to dismiss.



Signed: December 11, 2020




                                              2

    Case 1:20-cv-00242-MOC-WCM Document 10 Filed 12/11/20 Page 2 of 2
